F§LED

MAY 0 6 2019

C|er_k, U S District Court
Dostrict Of Montana
Billings

IN 'I`I-[E UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

JOSIAH BURKE AND CRYSTAL
BURKE, husband and Wife,
individually and on behalf of their
minor children,

Plaintiffs,
v.

BRIAN OSNESS, DALE OSNESS,
TOM FERGUSON, individually and as
agent for TF CONSTRUCTION, and
DALLAS CRANFORD, individually
and as agent for LIBERTY
ENVIRONMENTAL, LLC,

Defendants.

 

 

CV 18-00144-BLG-SPW

ORDER

Pursuant to the parties’ joint Stipulation to set Aside Default of Defendants

Tom Ferguson and TF Construction LLC (Doc. 37), and for good cause appearing,

IT IS HEREBY ORDERED that pursuant to Federal Rule 55(c), the

Clerk’s Entry of Default (Doc. 27) is set aside.

IT IS FURTHER ORDERED that Defendants Tom Ferguson and TF
Construction’s l\/lotion to Set Aside Default (Doc. 34) is DENIED as moot.

IT IS FURTHER ORDERED that Tom Ferguson and TF Construction
LLC Shall file their responsive pleading by Monday, May 20, 2019.

/L./

DATED this é day of May, 2019.

 

lawn / ¢'¢/Szz:;,

’sUSAN P. WATTERS
United States District Judge

